UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07237) Exact name of registrant as specified in charter:	Putnam Investment Funds Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	August 31, 2013 Date of reporting period:	November 30, 2012 Item 1. Schedule of Investments: Putnam International Capital Opportunities Fund The fund's portfolio 11/30/12 (Unaudited) COMMON STOCKS (95.7%) (a) Shares Value Australia (3.1%) Abacus Property Group (R) 1,893,764 $4,051,479 Cardno, Ltd. 568,769 3,531,724 Flight Centre, Ltd. (S) 180,851 5,095,872 Medusa Mining, Ltd. (S) 580,223 3,657,343 Monadelphous Group, Ltd. 227,355 5,165,315 Wotif.com Holdings, Ltd. (S) 973,903 4,888,714 Austria (0.9%) ANDRITZ AG 96,075 6,122,570 Bank Austria Creditanstalt AG (acquired 8/7/08, cost $—) (F) (RES) 471 — EVN AG 129,468 1,934,683 Canada (10.5%) AuRico Gold, Inc. (NON) 565,600 4,469,683 Aurizon Mines, Ltd. (NON) 779,300 2,839,952 Calfrac Well Services, Ltd. 197,695 4,617,229 Canaccord Financial, Inc. (S) 564,643 2,916,010 Centerra Gold, Inc. 394,000 3,534,041 Corus Entertainment, Inc. Class B 184,300 4,241,303 Dollarama, Inc. 112,200 7,166,749 Domtar Corp. (S) 71,509 5,728,586 Ensign Energy Services, Inc. (S) 327,624 4,752,667 Industrial Alliance Insurance and Financial Services, Inc. 90,000 2,626,567 Inmet Mining Corp. 97,424 6,644,663 InnVest Real Estate Investment Trust (R) 713,600 3,110,573 Lululemon Athletica, Inc. (NON) 68,199 4,897,888 Lundin Mining Corp. (NON) 921,348 4,721,056 Methanex Corp. 200,796 6,076,335 Metro, Inc. (S) 78,600 4,839,358 Mullen Group, Ltd. 207,100 4,440,761 Open Text Corp. (NON) 110,574 6,352,704 Peyto Exploration and Development Corp. (S) 215,607 5,400,214 China (1.4%) AAC Technologies Holdings, Inc. 1,370,000 5,143,996 China BlueChemical, Ltd. 7,300,000 4,558,850 SRE Group, Ltd. 38,402,000 1,882,888 Denmark (1.5%) D/S Norden 107,994 2,857,851 DSV A/S 131,380 3,101,102 H. Lundbeck A/S 206,456 3,451,551 Sydbank A/S (NON) 200,653 3,606,388 France (4.2%) Arkema 55,487 5,675,672 Cap Gemini SA 135,751 5,746,737 Dassault Systemes SA 35,048 3,965,608 Ingenico 67,940 3,616,551 M6-Metropole Television 191,833 2,811,736 Publicis Group SA 87,718 4,961,984 SEB SA 49,957 3,459,089 Teleperformance 149,227 5,193,508 Germany (7.7%) Aurubis AG 67,895 4,314,382 Bertrandt AG 34,123 3,286,242 Bilfinger SE 49,653 4,852,905 Carl Zeiss Meditec AG 122,190 3,545,378 Celesio AG 129,783 2,204,389 Draegerwerk AG & Co., KGaA (Preference) (S) 47,763 4,596,747 Gerry Weber International AG 115,308 5,456,437 Gildemeister AG 255,506 4,918,018 Hugo Boss AG 45,772 4,800,403 Krones AG 26,955 1,540,201 Lanxess AG 61,155 5,323,290 Leoni AG 131,146 4,549,742 MTU Aero Engines Holding AG 58,641 5,215,804 Software AG 135,688 5,697,306 Stada Arzneimittel AG 83,539 2,481,491 Vossloh AG (S) 28,624 2,748,839 Hong Kong (3.4%) China New Town Development Co., Ltd. (NON) 18,024,297 755,838 Dah Sing Financial Holdings 751,600 3,214,825 Hutchison Telecommunications Hong Kong Holdings, Ltd. 11,774,000 5,241,194 SmarTone Telecommunications Holdings, Ltd. 2,516,000 4,687,755 Techtronic Industries Co. 2,231,000 4,392,798 Television Broadcasts, Ltd. 758,000 5,560,153 Wing Hang Bank, Ltd. 472,000 4,725,968 Hungary (0.5%) Richter Gedeon Nyrt 26,376 4,330,378 Ireland (2.3%) C&C Group PLC 797,067 4,244,984 Kerry Group PLC Class A 110,411 5,784,729 Kingspan Group PLC 464,549 4,917,940 United Drug PLC 1,198,537 4,973,414 Italy (2.2%) Ansaldo STS SpA 568,421 5,038,059 Danieli & Co. SpA (S) 167,342 4,951,237 De'Longhi SpA 344,927 4,553,240 Recordati SpA 518,218 4,336,989 Japan (16.1%) ABC-Mart, Inc. 83,600 3,559,605 Advance Residence Investment Corp. (R) 2,261 4,742,244 Amano Corp. 250,700 2,232,229 Asics Corp. 358,200 5,275,123 Brother Industries, Ltd. 317,800 3,080,272 Capcom Co., Ltd. 238,300 4,480,682 Chiyoda Integre Co., Ltd. 13,700 138,770 Dainippon Sumitomo Pharma Co., Ltd. 335,200 3,944,247 Disco Corp. 60,900 3,239,480 Horiba, Ltd. 90,800 2,588,464 Itochu Techno-Solutions Corp. 64,400 2,953,018 Japan Aviation Electronics Industry, Ltd. 475,000 3,929,763 Japan Petroleum Exploration Co. 64,700 2,254,120 Japan Real Estate Investment Corp. (R) 485 4,765,573 JSR Corp. 254,500 4,705,016 Kobayashi Pharmaceutical Co., Ltd. 58,400 2,911,676 Kurita Water Industries, Ltd. 213,400 4,646,728 Kuroda Electric Co., Ltd. 245,300 2,600,742 Mandom Corp. 124,300 3,315,772 Misumi Group, Inc. 174,200 4,585,601 Mitsubishi Tanabe Pharma Corp. 250,700 3,403,085 Moshi Moshi Hotline, Inc. 347,000 4,946,018 Musashino Bank, Ltd. (The) 75,300 2,501,931 Nihon Kohden Corp. 138,600 4,547,983 Nippo Corp. 263,000 3,024,492 Nitto Denko Corp. 103,700 5,402,942 NTT Urban Development Corp. 2,722 2,304,793 Ono Pharmaceutical Co., Ltd. 67,300 3,686,050 Park24 Co., Ltd. 197,000 3,326,548 Rinnai Corp. 59,900 4,170,874 Sanwa Holdings Corp. 908,000 3,667,908 Shimamura Co., Ltd. 41,200 4,163,232 Suruga Bank, Ltd. (The) 411,000 5,314,806 Suzuken Co., Ltd. 81,300 2,421,199 Taikisha, Ltd. 232,000 4,500,127 Tokai Tokyo Financial Holdings, Inc. 661,000 2,686,177 Toridoll.corp 152,900 1,984,630 Unipres Corp. 204,700 4,894,325 Mexico (0.6%) Grupo Financiero Banorte SAB de CV 878,400 5,012,947 Netherlands (2.3%) Aalberts Industries NV 236,215 4,466,828 Arcadis NV 230,644 5,354,362 Imtech NV 187,192 4,187,386 Koninklijke Boskalis Westminster NV 124,760 5,266,042 Norway (2.4%) DNO International ASA (NON) 1,299,866 2,290,189 Fred Olsen Energy ASA 97,400 4,302,179 SpareBank 1 SR-Bank ASA 615,119 3,941,922 Subsea 7 SA 192,353 4,397,552 TGS-NOPEC Geophysical Co. ASA 162,585 5,152,134 Russia (0.3%) Oriflame Cosmetics SA SDR (S) 90,329 2,538,800 Singapore (1.2%) Cape PLC 821,156 2,493,092 Great Eastern Holdings, Ltd. 219,000 2,734,360 M1, Ltd. 2,053,000 4,574,930 South Korea (4.8%) BS Financial Group, Inc. 309,870 3,462,554 Daelim Industrial Co., Ltd. 40,484 2,949,797 Daum Communications Corp. 46,281 3,628,625 DGB Financial Group, Inc. 340,110 4,240,186 Dong-A Pharmaceutical Co., Ltd. 52,307 5,192,781 GS Home Shopping, Inc. 34,087 4,658,887 Hyundai Mipo Dockyard 25,887 2,701,418 NHN Corp. 20,923 4,869,184 S1 Corp. 92,819 5,880,208 Seah Besteel Corp. 125,104 3,009,613 Spain (0.4%) Prosegur Compania de Securidad SA 679,914 3,722,746 Sweden (2.4%) AF AB Class B 176,081 4,062,380 Boliden AB 285,277 5,046,646 Intrum Justita AB 260,723 3,663,959 JM AB 184,004 3,152,766 Meda AB Class A 411,738 4,239,076 Switzerland (7.0%) Actelion, Ltd. 104,383 5,170,152 Aryzta AG 85,933 4,344,406 Baloise Holding AG 48,296 4,052,028 Banque Cantonale Vaudoise (BCV) 9,302 5,104,205 Barry Callebaut AG 5,074 5,146,822 Bucher Industries AG 23,847 4,472,438 Burckhardt Compression Holding AG 12,103 3,820,144 Dufry AG (NON) 33,987 4,558,740 Forbo Holding AG 6,703 4,321,833 Georg Fischer AG 12,121 4,492,893 Helvetia Holding AG 6,884 2,488,551 Partners Group Holding AG 32,169 7,012,127 Sika AG 1,999 4,389,732 Taiwan (0.8%) Radiant Opto-Electronics Corp. 666,543 3,016,810 TSRC Corp. 1,839,200 3,975,417 United Kingdom (18.3%) Amlin PLC 629,060 3,894,330 Ashmore Group PLC 796,845 4,598,550 Aveva Group PLC 158,886 5,210,829 Barratt Developments PLC (NON) 1,629,284 5,092,810 Berkeley Group Holdings PLC (NON) 176,895 4,653,632 Bunzl PLC 287,747 4,743,835 Burberry Group PLC 209,110 4,311,781 Close Brothers Group PLC 295,213 4,084,145 Dragon Oil PLC 501,544 4,459,697 DS Smith PLC 1,500,552 5,200,091 Halma PLC 579,575 4,054,121 Hargreaves Lansdown, PLC 338,968 4,111,099 Hiscox, Ltd. 619,473 4,771,888 IMI PLC 322,174 5,440,446 Inchcape PLC 611,468 4,189,043 Interserve PLC 826,553 4,818,991 Intertek Group PLC 104,021 5,149,711 Meggitt PLC 784,659 4,895,311 Mitie Group PLC 1,134,578 4,878,881 Morgan Sindall Group PLC 258,246 2,143,220 Next PLC 101,950 5,979,851 Persimmon PLC 327,253 4,199,712 Rathbone Brothers PLC 223,074 4,449,607 Rotork PLC 152,697 6,067,162 Savills PLC 732,595 5,251,257 Schroders PLC 192,254 4,915,997 Segro PLC (R) 622,487 2,356,662 Spectris PLC 169,123 5,210,571 Speedy Hire PLC 5,365,898 3,030,435 Tate & Lyle PLC 551,623 6,831,644 UBM PLC 418,242 4,931,838 Ultra Electronics Holdings PLC 103,917 2,715,463 Whitbread PLC 142,101 5,461,737 William Hill PLC 565,528 3,055,238 United States (1.4%) Amdocs, Ltd. 134,692 4,506,794 Aspen Insurance Holdings, Ltd. (S) 153,914 4,817,508 Axis Capital Holdings, Ltd. 62,562 2,250,355 Total common stocks (cost $710,906,010) WARRANTS (—%) (a) (NON) Expiration date Strike Price Warrants Value Nieuwe Steen Investments NV (Netherlands) (F) 4/1/13 EUR 0.01 126,921 $165 Total warrants (cost $—) SHORT-TERM INVESTMENTS (8.6%) (a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.20% (d) 42,786,020 $42,786,020 Putnam Money Market Liquidity Fund 0.16% (AFF) 26,964,682 26,964,682 SSgA Prime Money Market Fund 0.10% (P) 700,000 700,000 U.S. Treasury Bills with an effective yield of 0.172%, May 30, 2013 (SEGSF) $491,000 490,685 U.S. Treasury Bills with an effective yield of 0.097%, January 10, 2013 241,000 240,974 U.S. Treasury Bills with effective yields ranging from 0.182% to 0.189%, May 2, 2013 (SEGSF) 1,195,000 1,194,403 U.S. Treasury Bills with effective yields ranging from 0.094% to 0.102%, December 13, 2012 781,000 780,975 Total short-term investments (cost $73,157,280) TOTAL INVESTMENTS Total investments (cost $784,063,290) (b) FORWARD CURRENCY CONTRACTS at 11/30/12 (aggregate face value $221,064,496) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Australian Dollar Buy 12/20/12 $2,167,687 $2,157,938 $9,749 Euro Buy 12/20/12 3,554,506 3,637,748 (83,242) Barclays Bank PLC British Pound Buy 12/20/12 196,740 200,142 (3,402) Canadian Dollar Buy 12/20/12 2,657,569 2,645,652 11,917 Euro Buy 12/20/12 6,475,792 6,463,755 12,037 Hong Kong Dollar Sell 12/20/12 7,412,808 7,413,196 388 Japanese Yen Buy 12/20/12 4,186,545 4,300,513 (113,968) Norwegian Krone Sell 12/20/12 2,238,700 2,229,908 (8,792) Singapore Dollar Buy 12/20/12 1,620,180 1,620,419 (239) Citibank, N.A. Australian Dollar Buy 12/20/12 4,221,450 4,199,123 22,327 British Pound Buy 12/20/12 535,268 539,598 (4,330) Danish Krone Sell 12/20/12 4,396,834 4,310,390 (86,444) Euro Buy 12/20/12 12,513,613 12,489,680 23,933 Singapore Dollar Buy 12/20/12 5,836,613 5,815,104 21,509 Credit Suisse AG Australian Dollar Buy 12/20/12 4,248,967 4,226,556 22,411 British Pound Buy 12/20/12 3,010,864 2,932,488 78,376 Canadian Dollar Buy 12/20/12 3,767,573 3,751,152 16,421 Euro Buy 12/20/12 8,777,259 8,758,987 18,272 Japanese Yen Buy 12/20/12 16,249,779 16,766,546 (516,767) New Zealand Dollar Buy 12/20/12 1,552,507 1,557,094 (4,587) Norwegian Krone Sell 12/20/12 5,290,880 5,271,148 (19,732) Deutsche Bank AG Australian Dollar Buy 12/20/12 1,856,975 1,847,270 9,705 Euro Buy 12/20/12 12,398,364 12,376,653 21,711 Swiss Franc Sell 12/20/12 40,800 21,191 (19,609) Goldman Sachs International Australian Dollar Buy 12/20/12 2,990,485 2,974,568 15,917 Australian Dollar Sell 12/20/12 2,990,485 2,982,246 (8,239) Euro Sell 12/20/12 2,449,104 2,525,404 76,300 Japanese Yen Buy 12/20/12 139,291 143,113 (3,822) Japanese Yen Sell 12/20/12 139,291 143,291 4,000 Swedish Krona Buy 12/20/12 11,463 11,446 17 HSBC Bank USA, National Association Australian Dollar Buy 12/20/12 2,961,196 2,947,253 13,943 Euro Sell 12/20/12 9,574,635 9,552,716 (21,919) Hong Kong Dollar Sell 12/20/12 6,876,347 6,875,737 (610) Norwegian Krone Sell 12/20/12 6,483,927 6,448,151 (35,776) JPMorgan Chase Bank N.A. Australian Dollar Buy 12/20/12 1,850,617 1,841,265 9,352 British Pound Buy 12/20/12 250,091 250,319 (228) British Pound Sell 12/20/12 250,091 252,149 2,058 Euro Buy 12/20/12 32,910 32,840 70 Japanese Yen Buy 12/20/12 1,775,653 1,705,859 69,794 Norwegian Krone Buy 12/20/12 1,008,177 1,004,430 3,747 Singapore Dollar Buy 12/20/12 1,620,180 1,614,735 5,445 Singapore Dollar Sell 12/20/12 1,620,180 1,620,359 179 Royal Bank of Scotland PLC (The) Australian Dollar Buy 12/20/12 1,684,473 1,695,767 (11,294) Euro Sell 12/20/12 6,719,948 6,703,015 (16,933) Japanese Yen Buy 12/20/12 320,871 329,707 (8,836) Japanese Yen Sell 12/20/12 320,871 330,024 9,153 State Street Bank and Trust Co. Australian Dollar Buy 12/20/12 5,390,607 5,362,019 28,588 Canadian Dollar Buy 12/20/12 507,502 505,277 2,225 Euro Buy 12/20/12 6,510,783 6,496,529 14,254 Israeli Shekel Buy 12/20/12 5,951,664 5,799,612 152,052 Norwegian Krone Sell 12/20/12 3,378,852 3,365,015 (13,837) Swedish Krona Buy 12/20/12 2,201,375 2,173,400 27,975 UBS AG Australian Dollar Buy 12/20/12 4,363,830 4,340,477 23,353 British Pound Sell 12/20/12 2,691,081 2,712,803 21,722 Euro Sell 12/20/12 10,079,988 10,059,043 (20,945) Norwegian Krone Buy 12/20/12 1,429,438 1,449,909 (20,471) WestPac Banking Corp. Australian Dollar Buy 12/20/12 3,704,361 3,684,538 19,823 British Pound Buy 12/20/12 4,144,203 4,176,550 (32,347) Euro Sell 12/20/12 3,428,590 3,422,679 (5,911) Total Key to holding's currency abbreviations EUR Euro Key to holding's abbreviations SDR Swedish Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from September 1, 2012 through November 30, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. (a) Percentages indicated are based on net assets of $848,674,996. (b) The aggregate identified cost on a tax basis is $788,978,109, resulting in gross unrealized appreciation and depreciation of $146,424,885 and $49,956,131, respectively, or net unrealized appreciation of $96,468,754. (NON) Non-income-producing security. (RES) Security is restricted with regard to public resale. The total market value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was less than $1, or less than 0.1% of net assets. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Money Market Liquidity Fund, which is under common ownership and control, were as follows: Name of affiliate Market value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Market value at the end of the reporting period Putnam Money Market Liquidity Fund * $17,980,559 $67,382,618 $58,398,495 $9,194 $26,964,682 * Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $40,807,831 which includes an amount for securities that are deemed worthless at period end. Certain of these securities were sold prior to the close of the reporting period. The fund received cash collateral of $42,786,020, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. (P) Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (R) Real Estate Investment Trust. (S) Security on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $581,167 to cover certain derivatives contracts. The fund had the following sector concentrations greater than 10% at the close of the reporting period (as a percentage of net assets): Industrials 23.1% Consumer discretionary 17.6 Financials 15.6 Materials 10.5 Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported — as in the case of some securities traded over-the-counter — a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Outstanding forward currency contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $242,296 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $694,870 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $710,590. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Australia $26,390,447 $— $— Austria 8,057,253 — — Canada 89,376,339 — — China 11,585,734 — — Denmark 13,016,892 — — France 35,430,885 — — Germany 65,531,574 — — Hong Kong 28,578,531 — — Hungary 4,330,378 — — Ireland 19,921,067 — — Italy 18,879,525 — — Japan 136,896,245 — — Mexico 5,012,947 — — Netherlands 19,274,618 — — Norway 20,083,976 — — Russia 2,538,800 — — Singapore 9,802,382 — — South Korea 40,593,253 — — Spain 3,722,746 — — Sweden 20,164,827 — — Switzerland 59,374,071 — — Taiwan 6,992,227 — — United Kingdom 155,159,585 — — United States 11,574,657 — — Total common stocks — — Warrants — — 165 Short-term investments 27,664,682 45,493,057 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(293,557) $— Totals by level $— $— At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $768,723 $1,062,280 Equity contracts 165 — Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Investment Funds By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: January 28, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: January 28, 2013 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: January 28, 2013 UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07237) Exact name of registrant as specified in charter:	Putnam Investment Funds Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	February 28, 2013 Date of reporting period:	November 30, 2012 Item 1. Schedule of Investments: Putnam Small Cap Value Fund The fund's portfolio 11/30/12 (Unaudited) COMMON STOCKS (96.3%) (a) Shares Value Aerospace and defense (1.3%) Esterline Technologies Corp. (NON) 13,612 $832,238 Huntington Ingalls Industries, Inc. (NON) 18,700 763,895 Innovative Solutions & Support, Inc. (NON) 104,405 446,853 Airlines (0.2%) SkyWest, Inc. (S) 30,342 351,664 Auto components (0.8%) American Axle & Manufacturing Holdings, Inc. (NON) 44,000 460,240 Modine Manufacturing Co. (NON) 30,636 226,706 Stoneridge, Inc. (NON) (S) 100,915 497,511 Building products (0.6%) NCI Building Systems, Inc. (NON) 66,600 871,794 Capital markets (2.2%) Cowen Group, Inc. Class A (NON) 308,054 714,685 Horizon Technology Finance Corp. 47,879 672,700 Medley Capital Corp. 71,700 977,271 THL Credit, Inc. 66,200 959,900 Chemicals (3.9%) Cabot Corp. 20,700 781,011 HB Fuller Co. 18,800 617,580 LSB Industries, Inc. (NON) 22,700 758,861 Minerals Technologies, Inc. 14,700 1,087,800 Olin Corp. (S) 39,700 822,981 OM Group, Inc. (NON) 38,800 774,836 RPM International, Inc. 37,900 1,099,479 Commercial banks (9.4%) Bancorp, Inc. (The) (NON) 91,763 1,069,957 Eagle Bancorp, Inc. (NON) 45,400 884,392 Financial Institutions, Inc. (S) 57,700 1,073,797 First Citizens BancShares, Inc. Class A 3,994 659,010 First Connecticut Bancorp, Inc. (S) 30,100 410,263 First Midwest Bancorp, Inc. 73,100 913,750 First of Long Island Corp. (The) (S) 22,209 632,734 Investors Bancorp, Inc. 67,972 1,163,681 Lakeland Financial Corp. (S) 30,300 749,622 Metro Bancorp, Inc. (NON) 60,809 779,571 National Bank Holdings Corp. Class A (NON) 35,211 645,066 Oriental Financial Group (Puerto Rico) (S) 110,300 1,328,012 Popular, Inc. (Puerto Rico) (NON) 49,320 975,056 PrivateBancorp, Inc. 12,947 212,201 State Bank Financial Corp. 60,800 956,992 TCF Financial Corp. (S) 75,300 894,564 Western Alliance Bancorp (NON) (S) 105,800 1,074,928 Commercial services and supplies (3.6%) ACCO Brands Corp. (NON) (S) 130,550 879,907 Deluxe Corp. (S) 41,600 1,198,080 Encore Capital Group, Inc. (NON) 33,540 891,493 Ennis, Inc. 51,921 790,238 Portfolio Recovery Associates, Inc. (NON) (S) 9,100 899,262 Steelcase, Inc. Class A 75,300 876,492 Communications equipment (2.8%) Emulex Corp. (NON) 156,800 1,152,480 Extreme Networks (NON) 290,280 1,045,008 Oplink Communications, Inc. (NON) 66,455 1,030,053 Polycom, Inc. (NON) 101,300 1,059,598 Computers and peripherals (2.2%) BancTec, Inc. 144A (F) (NON) 160,833 651,374 Datalink Corp. (NON) (S) 106,738 922,216 Electronics for Imaging, Inc. (NON) 52,600 965,736 Lexmark International, Inc. Class A (S) 35,900 873,447 SMART Technologies, Inc. Class A (Canada) (NON) 18,793 26,310 Construction and engineering (1.6%) EMCOR Group, Inc. 32,400 1,064,340 Great Lakes Dredge & Dock Corp. 102,300 903,309 Orion Marine Group, Inc. (NON) 50,800 360,680 UniTek Global Services, Inc. (NON) 47,848 190,435 Containers and packaging (1.0%) Grief, Inc. Class A 19,400 795,982 Rock-Tenn Co. Class A 12,100 786,984 Distributors (0.9%) Core-Mark Holding Co., Inc. 20,966 959,195 VOXX International Corp. (NON) 63,500 427,990 Diversified consumer services (0.7%) Corinthian Colleges, Inc. (NON) (S) 194,400 431,568 Steiner Leisure, Ltd. (Bahamas) (NON) 15,100 694,600 Diversified financial services (0.7%) NewStar Financial, Inc. (NON) (S) 13,087 165,027 PHH Corp. (NON) (S) 38,700 847,917 Diversified telecommunication services (0.6%) Cogent Communications Group, Inc. (S) 44,810 947,283 Electric utilities (3.4%) IDACORP, Inc. 17,900 764,509 NV Energy, Inc. 84,700 1,552,551 Portland General Electric Co. 31,900 862,257 UIL Holdings Corp. (S) 28,095 1,007,768 UNS Energy Corp. 24,500 1,043,210 Electrical equipment (0.4%) General Cable Corp. (NON) 24,000 689,040 Electronic equipment, instruments, and components (0.6%) Electro Scientific Industries, Inc. 82,098 889,942 Energy equipment and services (1.4%) Key Energy Services, Inc. (NON) 88,200 590,058 Pioneer Energy Services Corp. (NON) (S) 90,125 651,604 Tidewater, Inc. 20,300 910,658 Food and staples retail (1.5%) Harris Teeter Supermarkets, Inc. 13,800 524,262 Spartan Stores, Inc. (S) 58,036 872,861 Weis Markets, Inc. (S) 23,900 934,729 Food products (1.0%) Post Holdings, Inc. (NON) 27,700 953,988 Sanderson Farms, Inc. (S) 13,400 642,798 Gas utilities (1.0%) Southwest Gas Corp. (S) 35,600 1,493,064 Health-care equipment and supplies (0.8%) Cutera, Inc. (NON) 87,640 828,198 Syneron Medical, Ltd. (Israel) (NON) 55,200 460,368 Health-care providers and services (4.1%) Addus HomeCare Corp. (NON) 102,413 694,360 Centene Corp. (NON) 26,900 1,181,179 Ensign Group, Inc. (The) 40,900 1,054,811 PharMerica Corp. (NON) (S) 103,600 1,495,984 Providence Service Corp. (The) (NON) 54,800 762,816 Triple-S Management Corp. Class B (Puerto Rico) (NON) 59,500 1,038,275 Health-care technology (0.5%) MedAssets, Inc. (NON) 51,400 827,540 Hotels, restaurants, and leisure (0.7%) Marriott Vacations Worldwide Corp. (NON) 20,710 824,465 Morgans Hotel Group Co. (NON) 44,472 260,161 Household durables (1.9%) La-Z-Boy, Inc. (NON) (S) 61,000 910,120 M/I Homes, Inc. (NON) (S) 49,628 1,092,312 Newell Rubbermaid, Inc. 42,000 916,020 Household products (0.2%) Spectrum Brands Holdings, Inc. (NON) 6,700 320,461 Insurance (6.4%) Allied World Assurance Co. Holdings AG 19,400 1,574,698 American Financial Group, Inc. 24,932 988,554 Amtrust Financial Services, Inc. (S) 14,630 421,637 Arch Capital Group, Ltd. (NON) (S) 32,600 1,470,260 Employers Holdings, Inc. (S) 38,795 740,597 Maiden Holdings, Ltd. (Bermuda) 91,400 820,772 PartnerRe, Ltd. (S) 11,500 953,120 Reinsurance Group of America, Inc. Class A 19,319 989,133 Validus Holdings, Ltd. (S) 54,313 1,925,939 Internet software and services (1.9%) Earthlink, Inc. 169,700 1,120,020 Perficient, Inc. (NON) 67,900 739,431 Web.com Group, Inc. (NON) (S) 73,897 1,116,584 IT Services (1.5%) Ciber, Inc. (NON) 220,300 669,712 Convergys Corp. (S) 55,900 872,599 InterXion Holding NV (Netherlands) (NON) 35,200 764,192 Leisure equipment and products (1.2%) Brunswick Corp. 32,100 827,217 LeapFrog Enterprises, Inc. (NON) (S) 104,900 955,639 Machinery (2.4%) Columbus McKinnon Corp. (NON) (S) 41,700 623,832 Edwards Group, Ltd. ADR (United Kingdom) (NON) 107,941 726,443 EnPro Industries, Inc. (NON) (S) 17,000 667,760 Hyster-Yale Materials Holdings, Inc. (NON) 12,700 526,796 Hyster-Yale Materials Holdings, Inc. Class B (F) (NON) 7,400 306,952 Manitowoc Co., Inc. (The) (S) 54,300 814,500 Media (0.3%) MDC Partners, Inc. 45,300 480,180 Metals and mining (0.6%) Metals USA Holdings Corp. 59,515 930,815 Multi-utilities (1.0%) Avista Corp. 23,500 557,185 CMS Energy Corp. (S) 39,400 962,542 Multiline retail (0.4%) Gordmans Stores, Inc. (NON) 40,512 585,804 Oil, gas, and consumable fuels (3.9%) Energen Corp. (S) 26,000 1,157,780 EPL Oil & Gas, Inc. (NON) 35,000 734,650 EXCO Resources, Inc. (S) 80,800 627,008 Gulfport Energy Corp. (NON) 20,800 791,232 Midstates Petroleum Co., Inc. (NON) 54,700 375,789 Scorpio Tankers, Inc. (Monaco) (NON) 108,118 691,955 SM Energy Co. 13,400 665,846 Swift Energy Co. (NON) (S) 56,100 868,428 Paper and forest products (0.6%) Domtar Corp. (Canada) (S) 11,900 953,309 Pharmaceuticals (0.5%) Medicines Co. (The) (NON) 37,950 814,787 Professional services (0.6%) Kforce, Inc. (NON) (S) 69,500 893,770 Real estate investment trusts (REITs) (7.4%) American Assets Trust, Inc. 29,401 800,589 American Capital Agency Corp. 23,600 744,580 Campus Crest Communities, Inc. 78,451 897,479 Colony Financial, Inc. 53,500 1,071,070 Education Realty Trust, Inc. 72,294 745,351 EPR Properties 19,600 888,860 MFA Financial, Inc. 99,760 838,982 One Liberty Properties, Inc. 44,370 865,659 Piedmont Office Realty Trust, Inc. Class A 36,100 637,165 PS Business Parks, Inc. 11,500 741,635 Summit Hotel Properties, Inc. 172,114 1,511,161 Taubman Centers, Inc. 9,800 759,206 Two Harbors Investment Corp. 74,800 846,736 Road and rail (1.1%) Quality Distribution, Inc. (NON) 83,400 557,946 Roadrunner Transportation Systems, Inc. (NON) (S) 34,100 614,141 Saia, Inc. (NON) 25,655 555,687 Semiconductors and semiconductor equipment (3.5%) Ambarella, Inc. (NON) 57,227 498,447 Entropic Communications, Inc. (NON) 171,700 891,123 Integrated Silicon Solutions, Inc. (NON) 109,800 961,848 Photronics, Inc. (NON) (S) 162,400 836,360 RF Micro Devices, Inc. (NON) 240,600 1,039,392 Silicon Image, Inc. (NON) 231,600 1,079,256 Software (1.2%) Actuate Corp. (NON) 134,800 718,484 Mentor Graphics Corp. (NON) 75,600 1,128,708 Specialty retail (5.1%) Aaron's, Inc. 34,350 985,845 American Eagle Outfitters, Inc. 36,600 775,920 ANN, Inc. (NON) 15,200 509,960 Ascena Retail Group, Inc. (NON) 34,400 691,440 GameStop Corp. Class A (S) 34,500 905,625 Lithia Motors, Inc. Class A (S) 27,200 973,216 Pep Boys - Manny, Moe & Jack (The) (S) 80,000 845,600 Sonic Automotive, Inc. Class A (S) 54,500 1,075,830 Stage Stores, Inc. (S) 41,600 1,076,192 Textiles, apparel, and luxury goods (1.0%) G-III Apparel Group, Ltd. (NON) (S) 21,900 833,295 PVH Corp. 6,064 694,874 Thrifts and mortgage finance (4.4%) Berkshire Hills Bancorp, Inc. (S) 40,700 938,542 BofI Holding, Inc. (NON) 39,082 1,041,926 Brookline Bancorp, Inc. 95,800 810,468 EverBank Financial Corp. 62,577 924,888 Flushing Financial Corp. 5,884 88,025 Rockville Financial, Inc. 76,900 998,162 United Financial Bancorp, Inc. 61,700 959,435 Walker & Dunlop, Inc. (NON) 56,522 929,787 Trading companies and distributors (0.9%) DXP Enterprises, Inc. (NON) (S) 14,600 705,034 MRC Global, Inc. (NON) 26,769 750,335 Transportation infrastructure (0.4%) Aegean Marine Petroleum Network, Inc. (Greece) (S) 122,700 552,148 Total common stocks (cost $142,151,344) INVESTMENT COMPANIES (1.3%) (a) Shares Value Hercules Technology Growth Capital, Inc. 97,378 $1,046,814 New Mountain Finance Corp. 63,300 960,894 Total investment Companies (cost $2,002,339) SHORT-TERM INVESTMENTS (22.3%) (a) Shares Value Putnam Money Market Liquidity Fund 0.16% (AFF) 3,967,746 $3,967,746 Putnam Cash Collateral Pool, LLC 0.20% (d) 30,397,058 30,397,058 Total short-term investments (cost $34,364,804) TOTAL INVESTMENTS Total investments (cost $178,518,487) (b) Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from March 1, 2012 through November 30, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. (a) Percentages indicated are based on net assets of $153,799,483. (b) The aggregate identified cost on a tax basis is $179,257,715, resulting in gross unrealized appreciation and depreciation of $20,194,600 and $15,046,950, respectively, or net unrealized appreciation of $5,147,650. (NON) Non-income-producing security. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Money Market Liquidity Fund, which is under common ownership and control, were as follows: Name of affiliate Market value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Market value at the end of the reporting period Putnam Money Market Liquidity Fund * $6,436,954 $33,781,133 $36,250,341 $5,353 $3,967,746 * Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $29,581,424. The fund received cash collateral of $30,397,058, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. (S) Security on loan, in part or in entirety, at the close of the reporting period. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported — as in the case of some securities traded over-the-counter — a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $19,917,525 $— $— Consumer staples 4,249,099 — — Energy 8,065,008 — — Financials 46,685,512 — — Health care 9,158,318 — — Industrials 19,998,112 — 306,952 Information technology 20,400,946 651,374 — Materials 9,409,638 — — Telecommunication services 947,283 — — Utilities 8,243,086 — — Total common stocks Investment companies 2,007,708 — — Short-term investments 3,967,746 30,397,058 — Totals by level At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Investment Funds By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: January 28, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: January 28, 2013 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: January 28, 2013
